T. Rowe Price Institutional International Bond Fund Supplement to Prospectus dated May 1, 2010 The following information updates the prospectus for the T. Rowe Price Institutional International Bond Fund. These changes become effective on March 1, 2011. On page 7, the first two sentences of the first paragraph under “Principal Investment Strategies” are deleted and replaced with the following: Normally, the fund will invest at least 80% of its net assets in foreign bonds and 50% of its net assets in foreign bonds that are rated within the three highest credit categories (i.e., A- or equivalent, or better), as determined by at least one nationally recognized credit rating agency or, if unrated, deemed to be of comparable quality by T.
